Case: 17-13026    Date Filed: 02/28/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13026
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:13-cr-00052-WS-B


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

YVONNE WILEY HALL,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (February 28, 2018)

Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:

      William Hughes, appointed counsel for Yvonne Hall in this criminal appeal,

has moved to withdraw from further representation of the appellant and filed a
              Case: 17-13026     Date Filed: 02/28/2018   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Hall’s sentence imposed upon revocation of supervised release is AFFIRMED.




                                          2